Third District Court of Appeal
                                State of Florida

                         Opinion filed March 31, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D20-388
                         Lower Tribunal No. 19-1681
                             ________________


                       Wendy Fasang-Brown, et al.,
                              Appellants,

                                      vs.

                              Visit Us, Inc., etc.,
                                   Appellee.


     An appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Philip D. Parrish, P.A. and Philip D. Parrish; The Law Offices of Robert
Parks, P.L., and Gabriel A. Garay, for appellants.

      Lewis Brisbois Bisgaard & Smith LLP, and Todd R. Ehrenreich, David
L. Luck, and Jenna L. Fischman, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     LOGUE, J.
        Wendy Fasang-Brown and her husband, Troy Brown, appeal the

dismissal of their complaint against Visit Us, Inc., a Florida corporation, on

forum non conveniens grounds. This case presents an example of the

unusual circumstance in which a lawsuit against a defendant domiciled in the

plaintiff’s chosen forum may nevertheless be dismissed on forum non

conveniens grounds.

        I.    Facts and Procedural Background

        In 2017, the couple, both United States citizens and residents of Texas,

were on vacation at the Iberostar Grand Hotel Rose Hall in Jamaica (the

“Hotel”). 1 While in their room, Mrs. Fasang-Brown slipped on a liquid that had

leaked from the ceiling. The couple sued Iberostar Hoteles y Apartamentos,

S.L., (“Iberostar”), a Spanish corporation domiciled in Spain, 2 and Visit Us,

Inc., a Florida corporation with its principal place of business in Miami-Dade

County, alleging negligence claims arising from the slip and fall. Mrs.

Fasang-Brown alleged that she suffered severe personal injuries from the

fall, including a fractured elbow.

        In Count V of the amended complaint, the Plaintiffs alleged vicarious

liability against Visit Us based on a joint venture with the Hotel regarding


1
    The Hotel is not a party to this action.
2
    The Plaintiffs voluntarily dismissed their claims against Iberostar.

                                          2
ownership and operation of the Jamaican resort. Based on the

uncontroverted affidavit of its general manager, Visit Us is an Iberostar

affiliate that manages a travel booking website for Iberostar-branded resorts.

The Plaintiffs, however, did not book their hotel stay through Visit Us. The

Hotel is owned and operated by Branch Developments Limited, a Jamaican

company domiciled in Jamaica. Branch Developments is also an Iberostar

affiliate, however day-to-day operations are run by its own management.

      Visit Us moved to dismiss the complaint asserting the proper venue for

the case was Jamaica because the alleged negligent action occurred in

Jamaica, the initial medical treatment occurred in Jamaica, and a potential

third-party defendant—the Hotel’s air conditioning contractor—is in Jamaica.

Visit Us argued that “all, or substantially all, evidence and witnesses

regarding liability for [the] injury are located in Jamaica,” that Jamaican law

would govern issues of both negligence and damages, and that if the action

proceeded in Florida, Visit Us would not be able to interplead the Jamaican

air conditioning contractor for lack of personal jurisdiction. Visit Us consented

to the jurisdiction of Jamaica’s courts and waived all statute of limitations

defenses.

      In response, the Plaintiffs submitted an affidavit by Mrs. Fasang-

Brown. She asserted that her substantive medical treatment occurred in



                                       3
Texas, her medical providers and primary treating physician are in Texas,

and that she has no means to compel her treating physician to travel to

Jamaica to testify on her behalf. She further claimed that the only witnesses

to the fall and condition of the floor are her husband and herself.

      After hearing extensive argument on the motion, the trial court granted

dismissal. This timely appeal followed.

      II.   Discussion

      In Kinney System, Inc. v. Continental Insurance Co., 674 So. 2d 86, 93

(Fla. 1996), the Florida Supreme Court added Florida Rule of Civil Procedure

1.061 which adopted the federal doctrine of forum non conveniens with its

by now well-known factors. 3 Both Florida state and federal courts have

commented on the oddity of a forum defendant seeking to dismiss for forum

non conveniens. See, e.g., Cortez v. Palace Resorts, Inc., 123 So. 3d 1085,

1097 (Fla. 2013); Taurus Int’l Mfg., Inc. v. Friend, 217 So. 3d 1133, 1134



3
  The rule outlines four factors the trial court may consider when ruling on a
motion to dismiss for forum non conveniens: (1) whether “an adequate
alternate forum exists which possesses jurisdiction over the whole case,
including all of the parties”; (2) whether “all relevant factors of private interest
favor the alternate forum, weighing in the balance a strong presumption
against disturbing plaintiffs’ initial forum choice”; (3) “if the balance of private
interests is at or near equipoise,” whether “factors of public interest tip the
balance in favor of trial in the alternate forum”; and (4) whether the “plaintiffs
can reinstate their suit in the alternate forum without undue inconvenience
or prejudice.” Fla. R. Civ. P. 1.061(a)(1)–(4).

                                         4
(Fla. 3d DCA 2017).4 Nevertheless, the residency of a defendant in the

plaintiff’s chosen forum remains but one of several factors that a trial court

must consider when balancing the public and private interest factors required

by Kinney. 5 See Cortez, 123 So. 3d at 1097 (“[T]he fact that the defendants

are located in this country, and especially in this state, is one indication that

it would be less burdensome for the defendants to defend suit in this country

than it would be for [the plaintiff] to litigate in a foreign country.” (internal

quotations and citations omitted)).




4
  Aside from clarifying the presumption in favor of an out-of-state plaintiff’s
forum choice, the analysis in Cortez demonstrates that the presumption will
be particularly difficult to overcome when a Florida defendant actually
engages in some harmful conduct within Florida. Cortez, 123 So. 3d at 1096–
97.
5
  Further, by blocking forum non conveniens dismissal in any case involving
a Florida defendant, as the Plaintiffs appear to advocate, this Court would in
effect create the exact scenario the Supreme Court sought to remove in
adopting the federal forum non conveniens standard in Kinney, 674 So. 2d
at 88:
       Under federal law governing diversity jurisdiction, a Florida
       lawsuit filed against a non-Florida defendant sometimes can be
       mandatorily removed to federal court and there dismissed based
       on the federal doctrine of forum non conveniens . . . . However,
       when a defendant is a Florida resident, removal may not be
       permitted. Thus, if Florida applies a less vigorous doctrine of
       forum non conveniens, the state actually is disadvantaging some
       of its own residents . . . .
(internal citations omitted).


                                       5
      Even when considering Visit Us’ residency in Florida while weighing

the private and public interest factors, the trial court did not abuse its

discretion in dismissing this case for forum non conveniens. The Plaintiffs’

alleged premises liability claim concerns an alleged joint venture to operate

a Hotel in Jamaica. Mrs. Fasang-Brown received initial medical treatment in

Jamaica. And an alleged third-party defendant is answerable only to the

jurisdiction of the courts of Jamaica. 6

      Further, since the Plaintiffs did not book their vacation with Visit Us, no

action in this case occurred in Florida. No witnesses to the alleged fall or

Mrs. Fasang-Brown’s personal damages are connected to Florida. To Mrs.

Fasang-Brown’s point that she is unable to compel her physician to testify in

Jamaica, substantial difficulties also arise with compelling non-residents to

testify in a civil case in the courts of Florida. See generally Washington v.

State, 973 So. 2d 611 (Fla. 2d DCA 2010). The private interest factors

strongly favor the venue of Jamaica.


6
  See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1335 (11th Cir. 2011) (holding
that trial court did not abuse its discretion in granting forum non conveniens
dismissal based on the defendants’ “inability to compel third-party witnesses
or the production of documents from those witnesses, and the inability to
implead potentially liable third-parties”); McLane v. Marriott Int’l, Inc., 547 F.
App’x 950, 958 (11th Cir. 2013) (approving forum non conveniens dismissal
where the defendant “could not compel the testimony of the alleged actual
tortfeasors and could not implead the alleged actual tortfeasors as third party
defendants”).

                                           6
      The Plaintiffs attempt to situate their action in Florida by alleging a joint

venture between Visit Us and the Hotel. The only connection between these

two entities in the record is their affiliation to non-party Iberostar, domiciled

in Spain. If any connection between Visit Us and the Hotel exists, it appears

the evidence of such connection would be in Spain. Moreover, evidence of

the operations of the Hotel, which could prove a joint venture, is -in Jamaica.

      The public interest factors also weigh strongly in favor of Jamaica.

Jamaica has a strong interest in litigating disputes involving its resorts and

foreign tourists arising from injuries sustained in Jamaica. 7 Florida, on the

other hand, would have little interest in litigating this dispute.8 The Plaintiffs

are not Florida residents. Mrs. Fasang-Brown was not injured in Florida. The

Plaintiffs did not contract with any Florida party. Florida has little to no interest

in the regulation of Jamaican hospitality corporations. The law to be applied

to resolve the Plaintiffs’ claims will likely be Jamaican law. Similarly, the law


7
 The Hotel is in Jamaica. It is operated by a Jamaican corporation, Branch
Developments. It is regulated by Jamaican authorities. This is enough to
demonstrate a nexus to Jamaica “sufficient to justify [Jamaica’s] commitment
of judicial time and resources” to this dispute. Abeid-Saba v. Carnival Corp.,
184 So. 3d 593, 604 (Fla. 3d DCA 2016) (citing Kinney, 674 So. 2d at 92).
8
 See Kinney, 674 So. 2d at 93 (“The use of Florida courts to police activities
even in the remotest parts of the globe is not a purpose for which our judiciary
was created.”); Singletary v. Grupo Pinero, 45 F. Supp. 3d 1369, 1374 (S.D.
Fla. 2014) (finding that the United States had “minimal interest” in resolving
a dispute involving a Maryland plaintiff injured at a Jamaican resort).

                                         7
to be applied in calculating the Plaintiffs’ potential damages will likely be

either Jamaican law, or Texan law.

      III.   Conclusion

     The trial court did not abuse its discretion in dismissing this action for

forum non conveniens. Even considering the defendant’s residency in

Florida, the Kinney factors weigh strongly in favor of dismissal for forum non

conveniens.

     Affirmed.




                                      8